Citation Nr: 1517865	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-34 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Evaluation of a skin rash of behind the ears, fingers, and lateral left foot, initially rated as 10 percent disabling.

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2009 rating decision, the RO initially denied service connection for sleep apnea.  In an October 2012 rating decision, the RO granted service connection for a skin rash of behind the ears, fingers, and lateral left foot and assigned a 10 percent disability rating effective August 20, 2010.  

The claim for service connection of sleep apnea was previously before the Board in February 2014.  Following completion of the requested development, a supplemental statement of the case was issued in July 2014.  The claim was returned to the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  Skin rash of behind the ears, fingers, and lateral left foot affects less than 5 percent of the entire body or exposed areas affected, but did not require constant or near constant systematic therapy such as oral corticosteroids or other immunosuppressive drugs were not required.

2.  Sleep apnea is attributable to service.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for skin rash of behind the ears, fingers, and lateral left foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2014).

2.  Sleep apnea was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in November 2009 and September 2010, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  As the claim for an increased rating is downstream for the Veteran's claim for service connection for a skin rash, the claim does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating for his service-connected skin rash of behind the ears, fingers, and lateral left foot.   The examination reports contain all the findings needed to rate the Veteran's service-connected skin rash of behind the ears, fingers, and lateral left foot, including history and clinical evaluation.  

The Veteran was also afforded VA examinations responsive to the claim for service connection of sleep apnea.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the appellant, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.




Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected skin rash of behind the ears, fingers, and lateral left foot has not materially changed and a uniform evaluation is warranted.  

The Veteran's service-connected skin rash of behind the ears, fingers, and lateral left foot is rated under Diagnostic Code 7806.  See  38 C.F.R. § 4.20 (2014).  

Diagnostic Code 7806 provides a 10 percent disability evaluation for dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  

For the next higher 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id.  For the next higher 60 percent disability evaluation, there must be dermatitis or eczema over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 month period.  Ibid.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's service-connected skin rash of behind the ears, fingers, and lateral left foot most closely approximates the criteria for the currently assigned 10 percent disability evaluation.  The evidence shows that the Veteran, throughout the rating period on appeal, does not have skin rash of behind the ears, fingers, and lateral left foot over at least 5 percent of his entire body or the exposed area.   The Board acknowledges that the September 2013 VA examination indicates that the Veteran treats his skin rash of the ears, fingers, and lateral left foot with topical corticosteroids on a daily basis.  However, he does not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during the previous year; topical treatment is not characteristic of a systemic (oral) corticosteroid.  To the contrary, the August 2010 VA examiner noted that the Veteran did not have systemic symptoms due to his skin rash of behind the ears, fingers, and lateral left foot.  Therefore, his current 10 percent disability rating adequately compensates him for his skin rash of behind the ears, fingers, and lateral left foot, and a preponderance of the evidence is against a rating in excess of 10 percent.  

In short, although the competent medical evidence of record does reflect the Veteran's use of constant or near-constant topical corticosteroids, it does not show that the Veteran has systemic symptoms or requires systemic treatment with oral corticosteroids or other immunosuppressive drugs.  Therefore, the Veteran's skin rash of behind the ears, fingers, and left lateral foot does not warrant a higher rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's skin rash of the ears, fingers, and lateral left foot are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of itching of the skin, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's skin rash of behind the ears, fingers, and lateral left foot, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's skin rash of behind the ears, fingers, and lateral left foot is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with skin rash of behind the ears, fingers, and lateral left foot, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  
 
The Board finds that the evidence of record demonstrates service connection for a sleep apnea is warranted.   The Board acknowledges that the VA examiners found that the Veteran's sleep apnea is unrelated to his service.  However, the November 2011 VA examiner attributed the Veteran's sleep apnea to his weight gain, but failed to discuss the Veteran's significant in-service weight gain.  Moreover, the March 2014 VA examiner i asserted that the Veteran did not meet a "weight threshold" for sleep apnea until after service, without providing any explanation of why such a threshold must be reached prior to diagnosis or provide the actual weight threshold.  Similarly, both VA examiners disregarded the credible lay statements from the Veteran and his family and friends of on-going symptoms during service and in the years since service, and did not explain why the Veteran's respiratory symptoms during service were not indicative of early sleep apnea.  Service treatment records and post-service treatment records corroborate the Veteran's assertions as to his symptomology and weight gain.  The Board finds that the VA examiners' opinions lack probative value.

In contrast, the Veteran's pulmonologist related his sleep apnea to service based on review of the service treatment records, the Veteran's history and current treatment.
	
The Veteran's competent and credible statements thus provide a nexus linking his current sleep apnea and his weight gain and respiratory symptoms during service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008).   Likewise, the statements of the Veteran's family and friends indicate that the Veteran's sleep apnea symptomatology began while he was in service.  Lay persons are competent to comment upon their personal observations of symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).   As such, the evidence suggests that the Veteran's sleep apnea is causally related to the Veteran's service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 10 percent for skin rash of behind the ears, fingers, and lateral left foot is denied.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


